Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Tutunjian on 08/16/2021.

The application has been amended as follows: 

1.	(Currently Amended) A method for independent validation of asset serving performance, wherein the method is performed in a network that includes a Content Distribution Network (CDN), wherein the CDN retaining a plurality of assets available for download therefrom, the method comprising:
receiving an asset serving request, generated in response to a content request sent by a client device; 
responsive to receiving the asset serving request, performing the following: 
selecting an asset from the plurality of assets;
generating an asset session identifier corresponding to the asset and the asset serving request; 
providing an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset, and
providing to the client device content corresponding to the content request,
wherein the URL is configured when being used in a download request of the asset from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request;
whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log, is enabled;
wherein the unique asset download request events are used for validating a reported impression statistic of the given asset, where the reported impression statistic is provided by a third-party publishing system, enabling verification of third-party impression statistics.
2.	(Canceled). 
13.	(Currently Amended) An apparatus having a processor and coupled memory, the apparatus being used for independent validation of asset serving performance, the apparatus being in communication with a network that includes a Content Distribution Network (CDN), wherein the CDN retaining a plurality of assets available for download therefrom, the processor being adapted to:
  receiving an asset serving request, generated in response to a content request sent by a client device; 
responsive to receiving the asset serving request: 
select an asset from the plurality of assets;
generate an asset session identifier corresponding to the asset and the asset serving request; 
provide an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset, and
provide to the client device content corresponding to the content request, 
wherein the URL is configured when being used in a download request of the asset from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request;
whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log, is enabled;
wherein the unique asset download request events are used for validating a reported impression statistic of the given asset, where the reported impression statistic is provided by a third-party publishing system enabling verification of third-party impression statistics.
14.	(Canceled).
20.	(Currently Amended) A non-transitory computer readable medium retaining program instructions, which program instructions when read by a processor, cause the processor to perform a method for independent validation of asset serving performance, wherein the method being performed in a network that includes a Content Distribution Network (CDN), wherein the CDN retaining a plurality of assets available for download therefrom, wherein the method comprising:
   receiving an asset serving request, generated in response to a content request sent by a client device; 
responsive to receiving the asset serving request: 
selecting an asset from the plurality of assets;
generating an asset session identifier corresponding to the asset and the asset serving request; 
providing an Asset Serving Template (AST) comprising a Uniform Resource Locator (URL) pointing to the asset, and
providing to the client device content corresponding to the content request,
wherein the URL is configured when being used in a download request of the asset from the CDN to effect recordation of the asset session identifier in association with an event logged in an event log associated with the CDN responsive to the download request;
whereby determining unique asset download request events of a given asset of the plurality of assets based on asset session identifiers corresponding to the given asset recorded in association with events logged in the event log, is enabled;
wherein the unique asset download request events are used for validating a reported impression statistic of the given asset, where the reported impression statistic is provided by a third-party publishing system enabling verification of third-party impression statistics.
21.	(New) The method of Claim 1, wherein the asset is an advertisement.
22.	(New) The apparatus of Claim 13, wherein the asset is an advertisement.
23.	(New) The method of Claim 1, further comprising determining any one or more of the following for the given asset: unique asset initiations count within a timeframe, impressions count within a timeframe, completions count within a timeframe; and a count of impressions that reaches a certain quartile or another percentage count within a timeframe.
24.	(New) The apparatus of Claim 13, wherein the processor is further adapted to determine any one or more of the following for the given asset: unique asset initiations count within a timeframe, impressions count within a timeframe, completions count within a timeframe; and a count of impressions that reaches a certain quartile or another percentage count within a timeframe.

	Claims 1, 3-13, and 15-24 are allowable over prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571)272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAREK ELCHANTI/Primary Examiner, Art Unit 3621